UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


HEATHER SUE MERCER,                      
                Plaintiff-Appellee,
                  v.
DUKE UNIVERSITY,
              Defendant-Appellant,                No. 01-1512

               and
FRED GOLDSMITH,
                            Defendant.
                                         
           Appeal from the United States District Court
      for the Middle District of North Carolina, at Durham.
               James A. Beaty, Jr., District Judge.
                         (CA-97-959-1)

                        Argued: October 29, 2001

                       Decided: November 15, 2002

     Before LUTTIG, TRAXLER, and KING, Circuit Judges.



Vacated in part and remanded by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Stephen M. McNabb, FULBRIGHT & JAWORSKI,
L.L.P., Washington, D.C., for Appellant. Burton Craige, PATTER-
SON, HARKAVY & LAWRENCE, L.L.P., Raleigh, North Carolina,
for Appellee. ON BRIEF: John M. Simpson, Michelle Ciszak Pardo,
2                    MERCER v. DUKE UNIVERSITY
FULBRIGHT & JAWORSKI, L.L.P., Washington, D.C., for Appel-
lant. Melinda Lawrence, PATTERSON, HARKAVY & LAW-
RENCE, L.L.P., Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Duke University attracted a great deal of media attention in 1995
when it announced that Heather Sue Mercer, a female, was a member
of Duke’s Division I-A men’s football team. Mercer, however, did
not play in any games during that season, and Head Coach Fred Gold-
smith officially cut Mercer from the team before the 1996 season.
Mercer sued, contending that Duke discriminated against her because
of her sex, in violation of Title IX. See 20 U.S.C.A. § 1681(a) (West
2000) ("No person in the United States shall, on the basis of sex, be
excluded from participation in, be denied the benefits of, or be sub-
jected to discrimination under any education program or activity
receiving Federal financial . . . ."). The jury awarded Mercer one dol-
lar in compensatory damages and two million dollars in punitive dam-
ages. Duke appeals, challenging the award of punitive damages and
attorney’s fees and costs. We vacate the award of punitive damages,
and we vacate the award of attorney’s fees and costs and remand for
reconsideration of that issue.

                                  I.

   Duke’s primary argument on appeal is that punitive damages are
not available in private actions brought to enforce Title IX. After we
heard oral argument in this case, the Supreme Court agreed to review
the Eighth Circuit’s decision in Gorman v. Easley, 257 F.3d 738 (8th
Cir. 2001), a case addressing the availability of punitive damages
under section 202 of the Americans with Disabilities Act, see 42
                      MERCER v. DUKE UNIVERSITY                         3
U.S.C.A. § 12132 (West 1995), and section 504 of the Rehabilitation
Act, see 29 U.S.C.A. § 794 (West 1999 & Supp. 2002). We placed
this case in abeyance to await the Supreme Court’s decision. That
decision has now been issued, see Barnes v. Gorman, 122 S. Ct. 2097
(2002), and the parties have submitted supplemental briefs addressing
the effect of the Supreme Court’s decision.

   In Barnes, the Supreme Court held that punitive damages may not
be awarded in private actions brought to enforce section 202 of the
ADA or section 504 of the Rehabilitation Act. The Court reached this
decision by first determining that punitive damages are not available
for private actions brought under Title VI of the Civil Rights Act of
1964. See id. at 2102-03. Because the remedies for violations of sec-
tion 202 and section 504 are coextensive with those of Title VI, the
court held that punitive damages are likewise unavailable in private
actions brought under those provisions of the ADA and the Rehabili-
tation Act. See id. at 2100, 2103.

   It is well established that Title IX, upon which Mercer’s claim is
based, is also modeled after Title VI and is interpreted and applied in
the same manner as Title VI. See id. at 2100 ("[T]he Court has inter-
preted Title IX consistently with Title . . . ."); see also Gebser v. Lago
Vista Indep. Sch. Dist., 524 U.S. 274, 286 (1998). Thus, the Supreme
Court’s conclusion in Barnes that punitive damages are not available
under Title VI compels the conclusion that punitive damages are not
available for private actions brought to enforce Title IX. We therefore
vacate the award of punitive damages.

   Mercer, however, argues that Barnes changed the law as to the
availability of punitive damages and that she is entitled to a new trial
on compensatory damages. Mercer contends that we cannot be certain
that the jury was not affected by the erroneous submission to it of the
punitive damages question, particularly since "juror determinations of
compensatory and punitive damages are often inextricably inter-
twined." Supplemental Brief of Appellee at 4. Mercer also contends
that the district court "intermingled" the jury instructions on punitive
and compensatory damages, "giving the impression that it was an
integrated decision," Supplemental Brief of Appellee at 6, and that the
compensatory damages instructions were complex and confusing.
According to Mercer, these errors in combination make it impossible
4                     MERCER v. DUKE UNIVERSITY
to determine whether the jury was tainted by the erroneous submis-
sion of the punitive damages question, and she is therefore entitled to
a new trial on compensatory damages.

   The problem with these arguments, however, is that Mercer failed
to raise them by way of a cross-appeal. While an appellee may defend
a judgment on any ground, including theories not relied upon or even
rejected by the district court, any effort to modify the judgment must
be made by way of a cross-appeal. See El Paso Nat. Gas Co. v. Nezt-
sosie, 526 U.S. 473, 479 (1999) ("Absent a cross-appeal, an appellee
may urge in support of a decree any matter appearing in the record,
although his argument may involve an attack upon the reasoning of
the lower court, but may not attack the decree with a view either to
enlarging his own rights thereunder or of lessening the rights of his
adversary." (internal quotation marks omitted)); Altizer v. Deeds, 191
F.3d 540, 542 n.3 (4th Cir. 1999); cf. Northwest Airlines, Inc. v.
County of Kent, Mich., 510 U.S. 355, 364 (1994) ("A prevailing party
need not cross-petition to defend a judgment on any ground properly
raised below, so long as that party seeks to preserve, and not to
change, the judgment."). Although the circuit courts are split on this
question, the cross-appeal requirement in this circuit has been viewed
as one of practice, and not as a strict jurisdictional requirement. See
Tug Raven v. Trexler, 419 F.2d 536, 548 (4th Cir. 1969). But see, e.g.,
Rollins v. Metropolitan Life Ins. Co., 912 F.2d 911, 917 (7th Cir.
1990) (concluding that the cross-appeal requirement is jurisdictional);
see also El Paso, 526 U.S. at 480 (noting but not resolving the circuit
split while observing that "not a single one of our holdings has ever
recognized an exception to the [cross-appeal] rule").1 Nevertheless,
Mercer has identified no facts that would warrant retreat from the
cross-appeal requirement in this case. Mercer’s complaints about the
confusing jury instructions in this case fall rather flat, given that Mer-
cer did not object at trial to the district court’s damage instructions,
did not move for a new trial based on any perceived deficiencies in
the instructions, and chose not to appeal the jury’s one dollar compen-
    1
    We note that the Supreme Court has recently granted certiorari to
consider whether the time for filing a cross-appeal set forth in Rule
4(a)(5) of the Federal Rules of Appellate Procedure is mandatory and
jurisdictional. See Zapata Indus. v. W.R. Grace & Co.-Conn., 70
U.S.L.W. 3758 (U.S. Oct. 1, 2002) (No. 01-1766).
                     MERCER v. DUKE UNIVERSITY                       5
satory award. Moreover, Duke raised the question of the availability
of punitive damages under Title IX at every stage of these proceed-
ings, thus putting Mercer on notice of the need to file a cross-appeal
if she believed that there was an error affecting the jury’s compensa-
tory damage award, and the Supreme Court’s decision in Barnes did
not inject into the case an issue that had not previously been raised
by the parties. We therefore conclude that an exception to the cross-
appeal requirement is not warranted in this case and that Mercer’s
failure to file a cross-appeal prevents her from now seeking a new
trial on compensatory damages.

                                  II.

  Because the punitive damage award must be vacated, Mercer is left
with only the jury’s award of one dollar in compensatory damages.
Duke contends that this nominal-damage award is insufficient to sup-
port an award of attorney’s fees and that this court should therefore
vacate the fee award in its entirety. We disagree.

   It is of course true that "[w]hen a plaintiff recovers only nominal
damages because of his failure to prove an essential element of his
claim for monetary relief, the only reasonable fee is usually no fee at
all." Farrar v. Hobby, 506 U.S. 103, 115 (1992) (citation omitted);
accord Johnson v. City of Aiken, 278 F.3d 333, 338-39 (4th Cir.
2002). But we have never interpreted Farrar as automatically pre-
cluding attorney’s fee awards in all nominal-damage cases. See, e.g.,
Clark v. Sims, 28 F.3d 420, 425 (4th Cir. 1994) (remanding fee award
in nominal-damage case for reconsideration in light of plaintiff’s lim-
ited success). Mercer’s claim against Duke was the first of its kind,
and the jury’s conclusion that Duke violated Title IX may serve as
guidance for other schools facing similar issues. Under these circum-
stances, we believe that the question of whether an award of attor-
ney’s fees remains appropriate should be addressed by the district
court in the first instance. See Farrar, 506 U.S. at 121-22 (1992)
(O’Connor, J., concurring) (explaining that the success of a plaintiff
who recovers only nominal damages "might be considered material if
it also accomplished some public goal other than occupying the time
and energy of counsel, court, and client"); see also Clark, 28 F.3d at
425 ("[T]he degree of success represented by a nominal recovery is
not something an appellate court can always assess. . . ."). Accord-
6                    MERCER v. DUKE UNIVERSITY
ingly, we hereby vacate the award of attorney’s fees and costs and
remand to the district court for reconsideration, in light of Mercer’s
now limited success at trial, of the amount of attorney’s fees, if any,
that should be awarded, and for determination of an appropriate
award of costs.2

                             VACATED IN PART AND REMANDED
    2
   Duke does not challenge Mercer’s entitlement to an award of costs,
but instead argues only that the amount of the cost award should be
reconsidered on remand. See Supplemental Brief of Appellant at 5.